Citation Nr: 0712552	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-16 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a psychiatric 
disability (claimed as a nervous condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The appellant had inactive duty service with the U.S. Army 
Reserves from July 1982 to December 1983.  The available 
records show that the appellant did not have any periods of 
active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant testified at a RO hearing in October 
2004.

The issue of entitlement to service connection for residuals 
of a head injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant has no verified period of active military or 
active duty for training (ACDUTRA) service.


CONCLUSION OF LAW

Disability due to disease, including a psychiatric disease, 
is not eligible for VA compensation if incurred during a 
period of inactive duty for training (INACDUTRA) service.  
38 U.S.C.A. §§ 101(24), 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

As further discussed below, the evidence establishes that the 
appellant has no active duty or active duty for training 
(ACDUTRA) service, which makes her ineligible for service 
connection benefits for disability resulting from disease.  
The United States Court of Appeals for Veterans Claims (CAVC 
or Court) has held that where, as here, the question in a 
case is a purely legal one, the enactment of the VCAA does 
not affect matters on appeal.  Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  In 
this regard, the record demonstrates that remand for further 
action in accordance with the VCAA would serve no useful 
purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In the context of reserve component service, the term "active 
military, naval or air service" includes any period of active 
duty for training in which the individual was disabled from a 
disease or injury and any period of inactive duty training 
during which the individual was disabled from an injury, if 
that injury was incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24).  Active duty for training (ACDUTRA) is 
defined as full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 U.S.C.A. § 101(22).  
Inactive duty for training (INACDUTRA) is defined as other 
than full-time duty performed by the Reserves.  38 U.S.C.A. § 
101(23).  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

The Board finds that entitlement to service connection for a 
psychiatric disability (claimed as a nervous condition) is 
not warranted because disability resulting from disease is 
only eligible for compensation if incurred during a period of 
ACDUTRA.  See Generally 38 U.S.C.A. § 101(24).  As the 
appellant only has reserve service and has no verified 
periods of ACDUTRA, entitlement to service connection for a 
psychiatric disability (claimed as a nervous condition) is 
not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

Entitlement to service connection for a psychiatric 
disability (claimed as a nervous condition) is denied.


REMAND

On her June 2002 VA Form 21-526, and in July 2003 and 
September 2004 statements, the appellant reported that she 
receives disability benefits from the Social Security 
Administration (SSA).  In an August 2006 argument, the 
appellant's representative also noted that the appellant 
receives SSA disability benefits and implied that the receipt 
of such benefits was based at least in part on the residuals 
of the claimed head injury.  Unfortunately, the records from 
such disability benefits have not been associated with the 
appellant's claims file.  The Board notes that VA has a duty 
to obtain SSA records when they may be relevant.  See Voerth 
v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. 
App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).  Accordingly, the RO should contact the 
SSA and obtain and associate with the claims file copies of 
the appellant's records regarding SSA benefits, including the 
complete medical records upon which any decision was based.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the SSA and 
obtain and associate with the claims file 
copies of the appellant's records 
regarding SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

2.  Examine the additional medical 
evidence to determine if it is necessary 
to schedule a VA examination, to include 
an opinion on the etiology of any 
suggested or found residuals of a head 
injury. 

3.  After completion of the above, and 
any additional development of the 
evidence that the agency of original 
jurisdiction may deem necessary, the RO 
should review the record, to include 
all evidence received since the most 
recent supplemental statement of the 
case, and readjudicate the claim.  If 
the benefits sought remain denied, the 
appellant and her representative should 
be issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


